Citation Nr: 1544368	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-01 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for hypertensive vascular disease, to include hypertension.

3.  Entitlement to service connection for a gastrointestinal disability manifested by stomach problems, to include diverticulitis, polyps, acid reflux, colitis, and/or irritable bowel syndrome, to include as due to herbicide exposure.

4.  Entitlement to service connection for skin cancer.

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and to include as due to service-connected disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION


The Veteran had active military service from May 1968 to August 1969. 

These matters come before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  

In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The record was held open for 60 days for the Veteran to submit additional evidence.

In May and June 2015 correspondence, the Veteran's representative waived regional jurisdiction review of additionally submitted evidence. 

The issues of entitlement to service connection for hypertensive vascular disease, to include hypertension, a gastrointestinal disability, skin cancer, and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Bilateral hearing loss was demonstrated on audiometric evaluation upon entrance into service.

2.  Chronic increase in bilateral hearing impairment was not shown in service, nor was bilateral hearing loss disability for VA purposes shown to a compensable degree within one year of discharge from service.

3.  The Veteran is less than credible with regard to any statements as to the onset date of current his hearing loss disability or an increase in hearing loss in service.

4.  The Veteran had normal hearing acuity upon separation from service, and normal left ear hearing acuity more than 40 years after separation from active service.

5.  The probative and competent clinical evidence of record is against a finding that the Veteran has bilateral hearing loss disability causally related to, or aggravated by, active service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1110, 1111, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in March 2009 and June 2009. 

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), service personnel records, post service clinical records and the statements of the Veteran in support of the claim.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the 2012 VA opinion with regard to hearing loss is internally inconsistent, as discussed in further detail below; nonetheless, the Board finds that another opinion is not warranted.  The evidence, as discussed in more detail below reflects that the Veteran had preexisting hearing loss; thus, the central issue is whether his preexisting hearing loss was aggravated in service.  The records contemporaneous to service reflect that the Veteran's bilateral hearing loss did not increase in severity during service.  Another VA examination, as requested by the Veteran, more than four decades after separation from service, or another opinion, would serve no useful purpose because it cannot alter the STRs in the record, and the Veteran's current severity is not relevant to his condition upon separation.  

The claims file also reflects that the Veteran underwent an audiology examination in October 2013, which notes that the right ear had normal hearing through 3000 Hz, falling to a mild to moderately-severe mixed loss through 8000 Hz, and an excellent word recognition score.  The left ear had normal hearing acuity through 3000 Hz, falling to a moderate loss at 4000 Hz, rising to normal at 6000 Hz, and falling to a mild loss at 8000 Hz, and an excellent word recognition score.  The actual numerical decibel levels are not associated with the claims file.  However, the Board finds that such evidence is not necessary.  As has been discussed, the central issue is the Veteran's hearing acuity in service, and whether it decreased in service.  Thus a remand to obtain records from more than four decades later would serve no useful purpose.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 


Hearing Loss Disability

The Veteran's May 1968 report of medical examination for pre-induction purposes (PIP) reflects that the Veteran's hearing upon entrance was as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
10
--
35
LEFT
5
5
10
--
30

The examiner assigned a physical profile of H-2.  The "H" indicates hearing acuity.  A "2" is indicative that the Veteran meets procurement standards but may have some limitation on initial MOS classification and assignment. (See Army Regulation (AR) 40-501.)   Thus, the Veteran had bilateral preexisting injury or disease noted on entrance, and the presumption of soundness does not apply. 38 C.F.R. § 3.304 

In addition, in Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Again, the Veteran's entrance examination report reflects abnormal hearing bilaterally.    

A pre-existing injury or disease will be considered to have been aggravated by active military service, where there is an increase in the injury or disease during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If a presumption of aggravation under section 1153 arises, due to an increase in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).


The Veteran's August 1969 report of medical examination for separation purposes reflects that his hearing upon audiometric testing was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
--
10
LEFT
20
10
5
--
10

Thus, the record does not reflect that the Veteran underwent an increase in hearing loss severity during service.  To the contrary, the evidence reflects an improvement in hearing in service.  Based on audiometric results, the Veteran had abnormal hearing upon entrance and normal hearing upon separation; thus, there was no worsening of hearing acuity during service.  Moreover, the Veteran did not report hearing loss upon separation. 

Based on the foregoing, the Board finds that service connection for bilateral hearing loss disability is not warranted. 

Any statement by the Veteran that he had an increase in hearing loss in service is less than credible given the record as a whole.  Not only are the STRs negative for an increase in hearing loss acuity, but in August 1969 the Veteran denied hearing loss, and in March 2009, the Veteran denied subjective hearing loss.  (See March 2009 audiologic examination)

In addition, the Board notes that the evidence does not support a finding that the Veteran had a hearing loss disability to a compensable degree within one year after separation from service.  

The earliest post service clinical evidence of abnormal right ear hearing acuity is three decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).


A June 2009 contract examination report by F. Cunningham reflects the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
20
30
LEFT
20
20
10
20
20

Thus, he had normal hearing in the left ear thirty years after separation from service, and his right ear hearing loss did not rise to the level of a disability for VA purposes.

An April 2012 VA examination report reflects that pure tone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
35
LEFT
15
10
10
15
30

Thus, the Veteran did not have a current bilateral hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997).  Even if the Veteran now has a current hearing loss disability for VA purposes, service connection would still not be warranted as he did not have an increase in his preexisting condition during service.   
 
The Board has considered the opinion of the 2012 examiner that the Veteran's hearing loss is at least as likely as not caused by or a result of service; however, the Board finds that this opinion lacks probative value because it is contrary to the examiner's finding that the Veteran had preexisting hearing loss which was not aggravated beyond normal progression in military service. 

In the present case, the evidence supports a finding that the Veteran had abnormal hearing upon entrance into service, normal hearing upon separation, normal left ear hearing acuity four decades after separation from service, and no bilateral VA hearing disability in 2012 more than four decades after service.  The most probative evidence of record does not support a finding that he has bilateral hearing loss disability causally related to, or aggravated by, active service. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.


REMAND

The Veteran's May 1968 report of medical history for entrance purposes reflects that he reported that he had had mumps, eye trouble, a history of head injury, skin diseases, tuberculosis, pain or pressure in the chest, high or low blood pressure, cramps in the legs, stomach, liver, or intestinal trouble, history of broken bones, piles or rectal disease, recurrent back pain, and nervous trouble of any sort.  He also reported that he had worn glasses and worn a brace or back support, and bled excessively after injury or tooth extraction.  It was further noted that he had had his tonsils removed, a fungus on his fingers and two nails removed in the last two years, had a "total wreck" (joint in left wrist fractured, stiches in head and knee, bleed [sic] internally, hurt back).  He also reported that he had had a broken toe, and had previously seen a skin specialist. 

The 1968 physician's summary and elaboration of all pertinent data reflects that the Veteran had had been in an automobile accident approximately one year earlier in which he fractured his left wrist, had a laceration to the knee and scalp, had a concussion, back injury, and stomach internal bleeding, occasional headaches, and occasional discomfort now.  He noted no recent severe symptoms in regard to the accident injuries.  It was also noted that the Veteran had elevated blood pressure years ago, occasional leg cramps, hemorrhoids with bleeding, that he gets tense and anxious, that he had problems with his nails two years earlier, and that he had an old Ghon's complex but was never treated or hospitalized. 

The Veteran's August 1969 report of medical history for separation purposes reflects that he reported that he had had mumps, eye trouble, history of head injury, skin disease, high or low blood pressure, history of broken bones, back trouble of any kind, and nervous trouble or any sort.  The physician's summary and elaboration of all pertinent data reflects that the conditions existed prior to service. 

The Board finds that the Veteran is less than credible with regard to the onset of his current disabilities.  In a May 2009 VA Form 21-4138, the Veteran stated "Life was good before [Vietnam][,] body was great [,] mind was great.  After [Vietnam] I fell apart."  The Board finds, based on the above noted evidence, that the Veteran's body and mind were not "great" before Vietnam.

The Veteran has consistently stated that he had treatment at the Sepulveda VA Medical Center (VAMC) since 1969.  A July 2013 VA Form 21-67889 (Deferred Rating decision), reflects that the RO noted that a search for VAMC records from 1969 to October 15, 1997 was warranted.  The claims file does not include records from such time frame, if any, or a formal finding of unavailability.  The Board finds, for the reasons noted below, that such records, if any, may be useful to the Board in adjudicating the Veteran's claims.

Gastrointestinal Disability 

The Veteran contends that he had stomach problems (e.g. diarrhea) when he came back from Vietnam, and that he has been treated at the Sepulveda VA since 1969.  As noted above, the Veteran's 1968 report of medical history for entrance purposes reflects that he reported intestinal trouble prior to service.

VA clinical records refect diagnoses of diarrhea.  It was noted that he had a diagnosis of mild chronic diarrhea with superimposed acute diarrhea (diagnosed in October 1998), a diagnosis of diarrhea in May 2006, and a report of diarrhea and a family history of diarrhea (mother had chronic diarrhea problems) in October 2007.  While a March 10, 2008 VA clinical record reflects a diagnosis of chronic diarrhea on October 6, 1998, the actual record from that date is not associated with the claims file. 

The October 2007 record also reflects that irritable bowel syndrome should be ruled out, and the Veteran was noted to have a diverticulosis diagnosed on March 25, 2002.

VA clinical records also refect that the Veteran did not have GERD upon testing in January 1996, but had mild to moderate GERD in June 1999 upon testing.  

Skin Cancer

The Veteran testified that he has had skin cancer nine times, and melanoma (a type of skin cancer) once.  (See Board hearing transcript, page 40.)  He further contended that he was first treated in 1969 or 1970 at the Sepulveda VAMC and/or the West Los Angeles VAMC. 

VA clinical records reflect a history of diagnoses of melanoma, basal cell, and non-melanoma skin cancer.

The claims file includes what appears to be a copy of a February 7, 2014 article from HealthDay News on Agent Orange.  It notes an increased risk of non-melanoma invasive skin cancer for veterans involved in the spraying of Agent Orange, and no increased risk for malignant melanoma.  


Acquired Psychiatric Disability

The Veteran contends that he has had problems sleeping since right after he got home from Vietnam.  

VA clinical records reflect that the Veteran was diagnosed with anxiety in April 2002.  They also note an onset date of August 24, 1994, "probable panic attack", and that the Veteran was referred to "OPMH" for evaluation on January 27, 1998.

A January 2009 VA record from Dr. E. Fik reflects a diagnosis of PTSD but fails to include consideration of the Veteran's past history of anxiety and panic attacks.  

Hypervascular disease, to include hypertension

The Veteran has claimed an onset of hypertension in 1989 as secondary to PTSD (See VA Form 21-526), however, he has also contended that he was diagnosed with hypertension in approximately 2000 (See 2014 and 2015 statement, to include correspondence to Congressman).  VA clinical records reflect a diagnosis of hypertension of April 25, 2002.  Records also show a diagnosis of obesity in March 2002.

The Veteran's STRs reflect a blood pressure reading of 130/80 on entrance in 1968, and a blood pressure reading of 120/80 upon separation in 1969.

Conclusion

Based on the foregoing, the Board finds that VA should attempt to associate with the claims file all of the Veteran's VA clinical records from 1969 to present.

In addition, the evidence reflects that the Veteran had four years of California Army National Guard Service prior to 1968.  VA should attempt to associate all records, if any, from such service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the California Office of the Adjutant General, and attempt to obtain all personnel records and service treatment records, if any, for the Veteran's service in the California National Guard.  If no such records are available, associate a formal finding of unavailability with the claims file.  

2.  Attempt to associate all VA clinical records, if any, for the Veteran from the Sepulveda VAMC and/or the West Los Angeles VAMC from August 18, 1969 to present. 

3.  Thereafter, schedule the Veteran for an examination with an appropriate clinician for an opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disability causally related to, or aggravated by, active service.  The examiner should consider the pertinent evidence of record to include: a.) the Veteran's 1968 report of medical history for entrance purposes; b.) the diagnosis of anxiety in 2002 with an onset date of August 24, 1994; c.) the evaluation, if any, scheduled for January 27, 1998; and d.) the January 2009 VA record from Dr. E. Fik. 

4.  If, and only if, the clinical records support a finding that the Veteran has an acquired psychiatric disability causally related to, or aggravated by, service or if the records indicate that he may have hypervascular disease, to include hypertension causally related to, or aggravated by, active service, obtain a clinical opinion as to whether it is as likely as not (50 percent or greater) that a hypervascular disease is causally related to, or aggravated by, active service, or a service-connected disability.  The term aggravation means a chronic increase in severity and not merely a temporary flare-up.

The clinician should consider the pertinent evidence of record, to include: a.) the Veteran's blood pressure of 120/80 upon separation from service; b.) his age and weight upon diagnosis; and c.) any service-connected disabilities.  

The clinician should provide a complete rationale for any opinion proffered, and should cite to clinical records supporting the opinion. 

5.  If, and only if, clinical records indicate that the Veteran may have a gastrointestinal disability casually related to, or aggravated by, active service, obtain a clinical opinion as to whether it is as likely as not (50 percent or greater) that any such disability is causally related to, or aggravated by, active service.  The clinician should provide a complete rationale for any opinion proffered, and should cite to clinical records and/or literature supporting the opinion.

6.  Obtain a clinical opinion from a dermatologist or another appropriate clinician for any opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has skin cancer, or residuals of such causally related to, or aggravated by, active service, to include herbicide exposure.  The clinician should provide a complete rationale for any opinion proffered, and should cite to clinical records and/or literature supporting the opinion.

7.  Following completion of the above, readjudicate the issues of entitlement to service connection for a gastrointestinal disability, an acquired psychiatric disability, hypertension, and skin cancer.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


